Notice of Pre-AIA  or AIA  Status
DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 7, 9, 10, 11, 12, 17, 19, 20 and 27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wei et al. (US 9,054,586 B2 and Wei hereinafter.)
As to claim 1, A three-phase active harmonic filter (AHF) employing multiple pulse width modulation (PWM) strategies, the filter comprising:
a three-phase converter having inputs for connection to a three-phase AC source, the three- phase converter having three phase legs, wherein each phase leg of the three phase legs of the three- phase converter includes a first switching device operably connected to a first power supply rail and a second switching device operably connected to a second supply rail;
a controller operably connected to the three-phase converter, the controller configured to: determine an operational characteristic of the AHF and operable to control the first and second switching devices of each phase leg of the three phase legs with a first PWM strategy;
compare the operational characteristic on the AHF to a selected threshold; and

 	(Wei teaches (figs.1-5) a three-phase active harmonic filter (AHF) 20 (see fig.1, “Wei teaches active front end converters coupled with input filters such as LCL filter circuits connected to each power phase, the input filter operates to prevent introduction of unwanted harmonic content…”, see (col.1, lines 7-18)) employing multiple pulse width modulation (PWM) strategies such as DPWM/SVPWM (fig.1, (col.2, lines 7-19)), the filter 20 comprising:
a three-phase converter such as active front end rectifier 30 having inputs for connection to a three-phase AC source 2, the three- phase converter 30 having three phase legs (see fig.1 converter legs for S1, S4 leg, S2, S5 leg, S3, S6 leg), wherein each phase leg of the three phase legs of the three- phase converter 30 includes a first switching device S1 operably connected to a first power supply rail [positive rail] (top) and a second switching device S4 operably connected to a second supply rail [negative rail] (bottom);
a controller 60 operably connected to the three-phase converter 30, the controller 60 configured to: determine an operational characteristic such as filter magnetic derating value of the AHF 20 (see fig.1, (col.2, lines 7-33)) and operable to control the first and second switching devices S1,S4/S2,S5/ S3,S6 of each phase leg of the three phase legs with a first PWM strategy such as space vector pulse width modulation (SVPWM) (see figs.1, 2, 3);

employ a second PWM strategy such as discontinuous pulse width modulation control (DPWM) (see figs.1, 2, 3, (col.2, lines 7-42)) if the operational characteristic such as filter derating value 76 exceeds a selected threshold such as SPVPM derating value 82 (see fig.3).)
As to claim 2, The three-phase active harmonic filter (AHF) of claim 1 wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), a first hybrid discontinuous PWM (DPWM_ 1), a second hybrid discontinuous PWM (DPWM_ 0), an alternating combination of the DPWM_1 and the DPWM_0.
(Wei teaches (figs.1-5) the three-phase active harmonic filter (AHF) filter 20 (fig.1, (col.1, lines 7-18)), wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), hybrid DPWM, see figs.1-5, (col.2, lines 7-19) & (col.13, lines 21-29).)
As to claim 3, The three-phase active harmonic filter (AHF) of claim 1 wherein, the second PWM strategy is another of the space vector PWM (SVPWM), the Discontinuous (DP WM).
(Wei teaches (figs.1-5) the three-phase active harmonic filter (AHF) filter 20 (fig.1, (col.1, lines 7-18)), wherein, the second PWM strategy is another of space vector PWM (SVPWM), Discontinuous (DPWM), see figs.1-3 & (col.2, lines 7-19).)
As to claim 7, The three-phase active harmonic filter (AHF) of claim 1 wherein the operational characteristic includes at least one of a harmonic current loading on the AHF and a temperature of a switching device in the AHF.
Wei teaches (figs.1-5) the three-phase active harmonic filter (AHF) filter 20 (fig.1, (col.1, lines 7-18)), wherein, the operational characteristic includes at least one of a harmonic current 76 (76a/76b, see figs.1, 3, col.4, lines 35-67) and (col.8, lines 43-67) loading on the AHF 20)
As to claim 9, A three-phase motor control system with an active harmonic filter employing multiple pulse width modulation (PWM) strategies, the motor control system comprising:
a three-phase variable frequency drive operably connected to a three-phase AC power source;
a motor operably connected to the three-phase variable frequency drive, the three-phase variable frequency drive configured to formulate and provide command signals to the motor; and
a three-phase active harmonic filter operably connected to the three-phase AC power source, the three-phase active harmonic filter employing a plurality of PWM strategies.
(Wei teaches (figs.1-5) a three-phase motor control system (fig.1) with an active harmonic filter (AHF) filter 20 (fig.1, (col.1, lines 7-18)) employing multiple pulse width modulation (PWM) strategies such as SVPWM, DPWM,  the motor control system (fig.1) comprising:
a three-phase variable frequency drive 10 operably connected to a three-phase AC power source 2;
a motor 4 operably connected to the three-phase variable frequency drive 10, the three-phase variable frequency drive 10 configured to formulate (via controller 60) and provide command signals such as alternating current (AC) command signals to the motor 4; and
a three-phase active harmonic filter 20 operably connected to the three-phase AC power source 2, the three-phase active harmonic filter 20 employing a plurality of PWM 
As to claim 10, The three-phase motor control system of claim 9 wherein the three-phase active harmonic filter includes:
a three-phase converter having inputs for connection to the three-phase AC source, the three- phase converter having three phase legs, wherein each phase leg of the three phase legs of the three-
phase converter includes a first switching device operably connected to a first power supply rail and a second switching device operably connected to a second supply rail; 
a controller operably connected to the three-phase converter, the controller configured to: determine an operational characteristic of the AHF and operable to control the first and second switching devices of each phase leg of the three phase legs with a first PWM strategy; 
compare the operation characteristic of the AHF to a selected threshold; and employ a second PWM strategy if the operational characteristic exceeds a selected threshold.
(Wei teaches (figs.1-5) a three-phase motor control system (fig.1) with an active harmonic filter (AHF) filter 20 (fig.1, (col.1, lines 7-18)) includes a three-phase converter 30 having inputs for connection to the three-phase AC source 2, the three- phase converter 30 having three phase legs (see fig.1 converter 30 legs for S1, S4 leg, S2, S5 leg, S3, S6 leg), wherein each phase leg of the three phase legs of the three-phase converter 30 includes a first switching device S1 operably connected to a first power supply rail [positive rail] (top) and a second switching device S4 operably connected to a second supply rail [negative rail] (bottom); 
 such as filter magnetic derating value of the AHF 20 (see fig.1, (col.2, lines 7-33)) and operable to control the first and second switching devices S1,S4/S2,S5/ S3,S6 of each phase leg of the three phase legs with a first PWM strategy such as space vector pulse width modulation (SVPWM) (see figs.1, 2, 3);
compare (via comparison and select logic 90, fig.1) the operational characteristic filter derating value 76 on the AHF 20 to a selected threshold such as SVPWM derating value 82 (see figs.1, 2, 3); and
employ a second PWM strategy such as discontinuous pulse width modulation control (DPWM) (see figs.1, 2, 3, (col.2, lines 7-42)) if the operational characteristic such as filter derating value 76 exceeds a selected threshold such as SVPWM derating value 82 (see fig.3).)
As to claim 11, The three-phase motor control system of claim 10 wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), a first hybrid discontinuous PWM (DPWM_ 1), a second hybrid discontinuous PWM (DPWM_ 0), an alternating combination of the DPWM_1 and the DPWM_0.
(Wei teaches (figs.1-5) a three-phase motor control system (fig.1) wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), hybrid DPWM, see figs.1-5, (col.2, lines 7-19) & (col.13, lines 21-29).)
As to claim 12, The three-phase motor control system of claim 10 wherein, the second PWM strategy is another of the space vector PWM (SVPWM), the Discontinuous (DPWM), the first hybrid discontinuous PWM 
(Wei teaches (figs.1-5) a three-phase motor control system (fig.1) wherein, the second PWM strategy is another of space vector PWM (SVPWM), Discontinuous (DPWM), see figs.1-3 & (col.2, lines 7-19).)
As to claim 17, The three-phase motor control system of claim 9 wherein the operational characteristic includes at least one of a harmonic current loading on the AHF and a temperature of a switching device in the AHF.
(Wei teaches (figs.1-5) a three-phase motor control system (fig.1) wherein, the operational characteristic includes at least one of a harmonic current 76 (76a/76b, see figs.1, 3, col.4, lines 35-67) and (col.8, lines 43-67) loading on the AHF 20.)
As to claim 19, A method of controlling a three-phase active harmonic filter with a three- phase converter having inputs for connection to a three-phase AC source, the three-phase converter having three phase legs, wherein each phase leg of the three phase legs of the three-phase converter includes a first switching device operably connected to a first power supply rail and a second switching device operably connected to a second supply rail, the three-phase converter operably connected to a controller, the controller configured to:
determine an operational characteristic the AHF and operable to control the first and second switching devices of each phase leg of the three phase legs with a first PWM strategy;
compare the operational characteristic on the AHF to a selected threshold; and
employ a second PWM strategy if the operational characteristic exceeds the selected threshold.
(Wei teaches (figs.1-5) a method of controlling (via controller 60 using control method 100 (see figs.2-3)) a three-phase active harmonic filter (AHF) 20 (see fig.1, “Wei teaches active front end 
the controller 60 configured to: determine an operational characteristic such as filter magnetic derating value of the AHF 20 (see fig.1, (col.2, lines 7-33)) and operable to control the first and second switching devices S1,S4/S2,S5/ S3,S6 of each phase leg of the three phase legs with a first PWM strategy such as space vector pulse width modulation (SVPWM) (see figs.1, 2, 3);
compare (via comparison and select logic 90, fig.1) the operational characteristic filter derating value 76 on the AHF 20 to a selected threshold such as SVPWM derating value 82 (see figs.1, 2, 3); and
employ a second PWM strategy such as discontinuous pulse width modulation control (DPWM) (see figs.1, 2, 3, (col.2, lines 7-42)) if the operational characteristic such as filter derating value 76 exceeds a selected threshold such as SPVPM derating value 82 (see fig.3).)
The method of controlling a three-phase (AHF) of claim 19 wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), a first hybrid discontinuous PWM (DPWM_ 1), a second hybrid discontinuous PWM (DPWM_ 0), an alternating combination of the DPWM_1 and the DPWM_0.
(Wei teaches (figs.1-5) a method of controlling (via controller 60 using control method 100 (see figs.2-3)) a three-phase (AHF) 20 (see fig.1, (col.1, lines 7-18)), wherein, the first PWM strategy is one of space vector PWM (SVPWM), Discontinuous (DPWM), hybrid DPWM, see figs.1-5, (col.2, lines 7-19) & (col.13, lines 21-29).)
As to claims 21-26 shown (Canceled).
AS to claim 27, the three-phase active harmonic filter (AHF) of lcaim 1 wherein the three phase converter inputs are configured for connection to the three-phase AC source in electrical parallel.
(Wei teaches the three-phase active harmonic filter (AHF) 20 (fig.1) wherein the three phase converter inputs such as filter component inputs L1-L3, C1, C2, C3, L4, L5, L6 are configured for connection to the three-phase AC source 2 in electrical parallel, see fig.1).
Allowable Subject-Matter
Claim 15 is allowed.
Claims 4, 5, 8, 13, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s) (closest prior art, Wei et al. (US 9,236,828 B1)) fails to teach (see relative claims 4, 13) the first hybrid discontinuous PWM (DPWM_ 1) includes the second switching device is fully turned off while the first switching device is fully turned on during the PWM period for a selected phase leg, and the second hybrid discontinuous PWM (DP WM._ 0) includes the first switching device is fully turned off while the second switching device 1s fully on during the PWM period for a selected phase leg.
The prior art of record(s) (closest prior art, Wei et al. (US 9,236,828 B1)) fails to teach (see relative claim 15) a filter interposed between the three-phase AHF and the three-phase variable frequency drive. 
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wei et al. (US 9,236,828 B1) teaches (figs.1-4, abstract) different PWM strategies used for controlling a multiphase converter.
Response to Arguments
Applicant's arguments (See Remarks) filed on 01/31/2022 have been fully considered but they are not persuasive.
Applicants’ argue in said remarks (See remarks, pages 8-9) that Applicant points out that claim 1 is directed to the AHF and the first PWM strategy and the second PWM strategy are applied to the three-phase converter of the AHF. Wei fails to disclose these features. In the rejection of claim 1, the Office Action cites to Wei as disclosing an AHF 20. Applicant respectfully disagrees that filter 20 in Wei is an AHF having the components of claim 1 and using a first PWM strategy and a second PWM strategy. Filter 20 in Wet is a passive LCL filter.
The discussion of PWM strategies cited in the Office Action are PWM strategies used in controlling the rectifier 30, not the filter 20. The Office Action cites to controlling first and second switching devices S1, S4/S2. S5/S3 and S6 using SVPWM. Switches S1, S4/S2. S5/S3 and S6 are located in the rectifier 30, and are not part of an AHF as recited in claim 1. As such, Wei cannot anticipate claim 1.
For at least the above reasons, claims 1-3 and 7 are patentable over Wei. Claims 9-12, 17, 19 and 20 are patentable over Wei for similar reasons.
Examiner interpretation: Wei et al. (Patent No.: US 9,054,586 B2) shows in fig.1 a filter 20 which is a three-phase active harmonic filter as it is a filter 20 (fig.1) used for Active front end (AFE) converters (see (col.1, lines 7-18) & (col.5, lines 19-22)), wherein the filter 20 prevent introduction of unwanted harmonic content. 
Filter 20 (see fig.1) is part of or connected to corresponding converter 30 (Rectifier having switches S1-S6), which are controlled by controller 60 using the first PWM strategy (SVPWM) and second PWM strategy (DPWM) based on filter operational characteristic such as AC input voltage Vin 79 (fig.1) provided from said filter 20 and Wei teaches:
a controller 60 (fig.1) operably connected to the three-phase converter 30, the controller 60 configured to: determine an operational characteristic such as filter magnetic derating value of the AHF 20 (see fig.1, (col.2, lines 7-33)) and operable to control the first and second switching devices S1,S4/S2,S5/ S3,S6 of each phase leg of the three phase legs with a first PWM strategy such as space vector pulse width modulation (SVPWM) (see figs.1, 2, 3);
compare (via comparison and select logic 90, fig.1) the operational characteristic filter derating value 76 on the AHF 20 to a selected threshold such as SVPWM derating value 82 (see figs.1, 2, 3); and
employ a second PWM strategy such as discontinuous pulse width modulation control (DPWM) (see figs.1, 2, 3, (col.2, lines 7-42)) if the operational characteristic such as filter derating value 76 exceeds a selected threshold such as SPVPM derating value 82 (see fig.3).
Applicants argument, “Switches S1, S4/S2. S5/S3 and S6 are located in the rectifier 30, and are not part of an AHF” is not part of the claim language for claim 1-5, 7-15, 17-20 and 27. 
Applicants needs to explicitly state and reflect in the claim language for claims 1-5, 7-14, 17-20 and 27 that applicant’s AHF 160 includes an active AHF 170 having a converter 172 which is external and separate from the converter/rectifier 130 (see applicants’ figs.2-3) of the variable frequency drive system 120, which is currently omitted in for claims 1-5, 7, 8, 19, 20 & 27 and needs to be included for functional operation of AHF 160 to distinguish between filter converter 172 and variable frequency drive converter/rectifier 130. Claim 15 is allowed based on amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			03/24/2022